Exhibit 10.1

 

CONSULTING AGREEMENT

 

 

This Consulting Agreement, dated as of June 3, 2013 (the “Agreement”) is made
and entered into by and between Astoria Financial Corporation (the “Company”),
Astoria Federal Savings and Loan Association (the “Association”), and Gary M.
Honstedt, an individual (the “Consultant”).

 

INTRODUCTORY STATEMENT

 

The Consultant serves as an executive officer of the Company pursuant to the
terms of an Employment Agreement between the Company and the Consultant made and
entered into as of January 1, 2012 (the “Company Agreement”) and as an executive
officer of the Association pursuant to an Employment Agreement between the
Association and the Consultant made and entered into as of January 1, 2012 (the
“Association Agreement”). The Association, the Company and the Consultant have
mutually agreed that the Consultant’s services as an executive officer and
employee of the Association and the Company will end on or about June 30, 2013,
following which the Consultant will serve as a consultant to support the
transition to his successors of his duties and responsibilities. To this end,
the Company, the Association and the Consultant have reached the following
agreement.

 

 

1. Termination of Employment and Related Matters.

 

(a) The Consultant will cease serving as an officer and employee of the Company
and the Association on June 30, 2013 (the “Employment Termination Date”). By
entering into this Agreement, the Consultant tenders his resignation, effective
as of the close of business on the Employment Termination Date, from each and
every position which he holds as an employee, officer, director or committee
member of the Company and/or the Association and each and every other position
which he holds by virtue of his status as officer, employee, or director or
committee member of the Company and/or the Association. The Company and the
Association accept such resignation.

 

(b) The Company Employment Agreement and the Association Employment Agreement
are each hereby amended to provide that (i) from and after the date of this
Agreement, the term “Employment Period” shall mean the period ending on June 30,
2013, and (ii) no extension of the “Employment Period” as so defined to a date
beyond June 30, 2013 (including but not limited to any extension relating to a
Change in Control) shall occur or be recognized and (iii) at the end of the
Employment Agreement the Association shall transfer to Consultant all of its
rights, title and interest in and to that certain 2012 Mercedes Benz automobile,
VIN No. WDDGJ7HB9CF889656.

 



 

 

 



(c) Effective on the Employment Termination Date, the “Employment Period” (as
defined in section 1(b)) of this Agreement) will expire, and the Company
Agreement and the Association Agreement will terminate automatically and without
any further action. However, any provision of the Company Agreement or the
Association Agreement which contemplates performance after their respective
termination or expiration (including but not limited to those identified in
section 24 of the Association Agreement and section 26 of the Company Agreement)
shall survive such termination or expiration.

 

2. Consulting Period; Extent of Services.

 

(a) For a period beginning on July 1, 2013 and ending on December 31, 2015 (the
“Consulting Period”), the Consultant shall hold himself available to advise the
Association on such matters as the Chief Executive Officer of the Association or
his designees may request and as are related to the orderly transition to
successors of the Consultant’s prior duties as an officer and employee. Such
activities shall include, but not be limited to, assisting Association personnel
with the development and oversight of the Association’s mortgage broker network,
with a focus on maintaining and expanding the Association’s existing referral
relationship with Meridian Capital Group, LLC and its successors. During the
Consulting Period, the Consultant shall make himself available for these
purposes on a substantially full-time basis during normal business hours except
for brief periods of personal time off, none exceeding two weeks in duration;
provided, that Consultant’s overall ability to perform his services hereunder is
not diminished. Nothing in this Agreement shall prohibit the Consultant from
providing services to others during the Consultation Period to the extent that
such services (i) are not in violation of the surviving provisions of the
Association Agreement or the Company Agreement, (ii) do not involve assisting a
competitor of the Association with the establishment, maintenance or expansion
of a relationship with a mortgage broker with which the Association has, or to
the Consultant’s knowledge is seeking to establish, a relationship and (iii) do
not otherwise involve a conflict of interest.

 

(b) The Consulting Period may end before December 31, 2015 to the extent
provided in section 5 of this Agreement.

 

3. Location of Services; Facilities; Expenses.

 

(a) The Consultant will render his services to the Association in the State of
New York. The Association shall provide the Consultant with a private office and
secretarial and other support services appropriate to the services requested of
him at an office location which it shall determine in its discretion. To the
extent required for the delivery of the services required of him, the Consultant
will travel to the other offices of the Association, and to customer, broker and
vendor sites and other locations for customer, broker and vendor relations
purposes. Subject to the reasonable requirements of the Association, the
Consultant shall control the time and manner and (except as provided in section
3(b) of this Agreement) absorb the expenses incurred for delivery of the
services (including the selection and oversight of other personnel required for
the delivery of such services) required of him under this Agreement.

 



 

 

 

 

(b) The Association will reimburse the Consultant for his travel and other
out-of-pocket expenses, other than automobile expenses, incurred in the delivery
of services under this Agreement consistent with its policies for the payment of
expenses of other independent contractors.

 

4. Consulting Compensation.

 

(a) For all his services under this Agreement, the Association will compensate
the Consultant as follows:

 

(i) a consulting fee at the annual rate of Four Hundred Seventy-five Thousand
Dollars ($475,000) payable in arrears in approximately equal monthly
installments, the first such installment to be paid on or about July 31, 2013;
and

 

(ii) reimbursement for the Consultant’s monthly premium actually paid for basic
health, medical, major medical, hospitalization and dental insurance coverage
for the Consultant and his eligible dependents (whether obtained through COBRA
coverage continuation under the Association’s group insurance plans or
otherwise) for each month during the Consulting Period, such reimbursement to be
made in arrears as promptly as practicable after the Consultant’s delivery of
such proof of payment as the Association may require;

 

(b) The Consultant’s service under this Agreement shall constitute “service” for
vesting and all other purposes under the Company’s equity compensation plans for
purposes of determining the Consultant’s rights with respect to previously
granted and outstanding equity awards.

 

(c) Consultant is an independent contractor and is not an employee, partner or
co-venturer of or with the Company and the Association. No provision of this
Agreement shall be deemed to create an employment relationship between the
Consultant and the Company and the Association. The Company and the Association
shall not assume, and specifically disclaim, any obligations of an employer to
an employee which may exist under applicable law. The Consultant shall not have
any of the rights of an employee with respect to the Company and the Association
(including, but not limited to, the right to participate in employee benefit
plans), and specifically waives any and all such rights. The Consultant hereby
agrees to take any and all such actions as the Company and the Association may
reasonably request in order to establish that no employment relationship exists
between the parties. The Consultant shall be responsible for and pay all taxes
arising from compensation and other amounts paid under this Agreement. No
federal, state or local income tax, social security tax, unemployment tax or
payroll tax of any kind shall be withheld or paid by the Company and the
Association on behalf of Consultant. The Consultant understands and agrees that
he is responsible to and shall pay, according to law, Consultant’s taxes and
Consultant shall, when requested by the Company and the Association, properly
document to the Company and the Association that any and all social security,
unemployment, federal, state and local taxes have been paid. Consultant agrees
to indemnify, defend and reimburse and hold the Company and the Association
harmless from and against any obligations imposed on the Company and the
Association for any tax liability the Company and the Association may incur by
virtue of any payments made by the Company and the Association to the Consultant
should the Consultant fail to file and pay all appropriate taxes as a
self-employed person. Consultant shall not be eligible for, and shall not
participate in, any employee pension, 401(k), health (except as provided below),
welfare or other fringe benefit plan of the Company and the Association. No
workers compensation insurance shall be obtained by the Company and the
Association covering the Consultant.

 



 

 

 

 

(d) If, during the Consulting Period, Consultant would have become vested under
the Astoria Federal Savings and Loan Association Employee Stock Ownership Plan
(“ESOP”) had he still been an employee of the Association (“Vesting Date”), the
Association will pay Consultant the amount that would have been in his ESOP
account as of the Vesting Date had he remained as an employee of the Association
at a salary in the amount set forth in Section 4(a)(1).

 

5. Termination.

 

(a) The Consultant may discontinue the performance of services under this
Agreement by written notice to the Association, which notice shall specify the
date, no earlier than ten days following the date of the notice, as of which
services shall be discontinued. In such event, the Consulting Period will end on
the date specified in the notice (except for the restriction set forth in
Section 2(a)(ii) of this Agreement, which shall continue to apply until December
31, 2015), and the sole obligation of the Association shall be the payment of
any unpaid compensation (pro-rated, if applicable, for any period of less than
one month) due for services actually rendered and unreimbursed expenses.

 

(b) The Consulting Period will end on the date of the Consultant’s death, and
the sole obligation of the Association shall be the payment of any unpaid
compensation (pro-rated, if applicable, for any period of less than one month)
due for services actually rendered and unreimbursed expenses.

 

(c) The Consulting Period will end on the date of the Consultant’s “Disability”
(as hereinafter defined), and the sole obligation of the Association shall be
the payment of any unpaid compensation (pro-rated, if applicable, for any period
of less than one month) due for services actually rendered and unreimbursed
expenses. For this purpose, “Disability” means any medical condition, mental or
physical, which, when determined by an independent medical examiner with whom
Consultant shall provide his cooperation, renders the Consultant unable to
substantially perform the services required of him under this Agreement for a
period in excess of ninety (90) days.

 

(d) The Association may terminate the Consultant’s services under this Agreement
by written notice to the Consultant, which notice shall specify the date, no
earlier than the date of the notice, as of which services shall be terminated
and whether such termination is with or without “Cause” (as hereinafter
defined). If such termination is without “Cause”, the Association shall continue
to pay to the Consultant the compensation due under section 4 of this Agreement
for the remainder of the Consulting Period. If such termination is with “Cause”,
the Consulting Period will end on the date specified in the notice and the sole
obligation of the Association shall be the payment of any unpaid compensation
(pro-rated, if applicable, for any period of less than one month) due for
services actually rendered and unreimbursed expenses. For this purpose, “Cause”
shall mean (i) failure or inability for any reason other than Disability to
satisfactorily perform the services required under this Agreement, (ii) material
violation by the Consultant of any of the terms of this Agreement; (iii)
violation by the Consultant of any of the surviving terms of the Company
Agreement or the Association Agreement; (iv) any act or omission by the
Consultant or any person in the Consultant’s employ that has, or may reasonably
be expected to have, a material adverse effect on the Company or the Association
or their respective businesses, operations, properties, assets or reputations;
(v) the Consultant’s conviction of, or entry of a plea of guilty or no contest
to, a felony or any violation of any material federal, state or local law, rule
or regulation or administrative order applicable to financial institutions, in
each case as determined by the Association in good faith.

 



 

 

 

 

(e) It is understood that the provisions of the 2005 Re-Designated, Amended and
Restated Stock Incentive Plan for Officers and Employees of Astoria Financial
Corporation, by its terms, continues to apply to Consultant with the same force
and effect as if Consultant were still an employee of the Company; provided,
that (i) if the Association terminates Consultant’s services without cause prior
to December 31, 2015 pursuant to Section 5(d) of this Agreement, or (ii) if
Consultant is still serving in such capacity on December 31, 2015, the
Association shall pay Consultant an amount equal to the value of Consultant’s
unvested restricted stock awards as of the date of termination of Consultant’s
services (other than any performance based restricted stock awards whose
performance measurement periods have not been completed).

 



6. Successors and Assigns.

 

This Agreement will inure to the benefit of and be binding upon the Consultant,
his legal representatives and testate or intestate distributees, and the Company
and the Association and their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Company or the Association, as applicable, may be sold or
otherwise transferred.

 

7. Notices.

 

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

 



 

 

 



If to the Consultant:

 

Gary M. Honstedt

450 East 83rd Street, Apt. 18B

New York, New York 10028

 

If to the Company:

 

Astoria Financial Corporation
One Astoria Federal Plaza
Lake Success, New York 11042-1085
Attention: General Counsel

 

If to the Association:

 

Astoria Federal Savings and Loan Association
One Astoria Federal Plaza
Lake Success, New York 11042-1085
Attention: General Counsel

 

8. Severability.

 

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

9. Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

10. Counterparts.

 

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

 

11. Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of New York applicable
to contracts entered into and to be performed entirely within the State of New
York.

 



 

 

 

 

12. Headings and Construction.

 

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

13. Entire Agreement: Modifications.

 

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.

 

14. Survival.

 

The provisions of any section of this Agreement which by its terms contemplates
performance after the expiration or termination of this Agreement shall survive
the expiration of the Employment Period or termination of this Agreement.

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

 



ASTORIA FINANCIAL CORPORATION   ASTORIA FEDERAL SAVINGS
AND LOAN ASSOCIATION               By: /s/ Gerard C. Keegan   By: /s/ Gerard C.
Keegan     Name: Gerard C. Keegan     Name: Gerard C. Keegan     Title:   Vice
Chairman, Senior Executive     Title:   Vice Chairman, Senior Executive     Vice
President and Chief     Vice President and Chief     Operating Officer    
Operating Officer                           /s/ Gary M. Honstedt         Gary M.
Honstedt                    



 

 

 



 

 

 

 